Citation Nr: 0615560	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease and degenerative arthritis of the cervical spine, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to December 
1959.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2003 and March 2005, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's degenerative disc disease and degenerative 
arthritis of the cervical spine is manifested by ankylosis, 
pronounced intervertebral disc syndrome with little 
intermittent relief, or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease and degenerative arthritis of the 
cervical spine have not been met.  38 U.S.C.A.  §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 and 5293 (prior 
to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (from 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A.  § 1155; 38 C.F.R. §§ 4.1, 4.10.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's assertions 
cannot constitute competent medical evidence that a service-
connected disability warrants an increased evaluation.  

During the pendency of the veteran's appeal, the regulations 
regarding intervertebral disc syndrome were revised effective 
September 23, 2002.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)).  The 
regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5285 provided a 60 percent evaluation for residuals of a 
fracture of a vertebra, without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  Diagnostic Code 
5286 provided a 60 percent evaluation for complete bony 
fixation (ankylosis) of the spine in a favorable angle.  

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that a 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 60 percent 
disability rating is warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician. An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation. 
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician. The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episodes Formula) (renumbered as Diagnostic 
Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes. Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating was assigned when the 
veteran experienced incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The competent medical evidence is simply negative for 
ankylosis of the cervical spine.  See Diagnostic Code 5286 
and the General Rating Formula.  The reports of VA 
examinations dated in November 1998, February 2000 and March 
2005 show that the veteran had at least some motion of the 
cervical spine.  In addition, VA outpatient records, VA 
hospital records, private chiropractic records, and private 
physical therapy records, all dated throughout the appeal 
period, are either negative for ankylosis of the cervical 
spine, or show at least some range of motion of the cervical 
spine.  These same medical records are also negative for 
evidence of a fractured vertebra and incapacitating episodes 
lasting at least 6 weeks during any 12-month period.  See 
Diagnostic Code 5285, Diagnostic Code 5293 (from February 23, 
2002) and the Incapacitating Episodes Formula.  

With respect to the criteria set forth by Diagnostic Code 
5293 (prior to February 23, 2002), the VA examination reports 
and the private chiropractic reports show that while the 
veteran's cervical spine disability does result in some 
tenderness and muscle spasm, as well as reduced deep tendon 
reflexes in the biceps and triceps, the symptoms were not 
pronounced.  Further, the March 2005 VA examination report 
provides that the veteran had only slight weakness in the 
right upper extremity with respect to the left.  Motor 
strength was 4/5 and he had good peripheral sensory function.  
A September 2005 private evaluation for physical therapy 
noted that the veteran's muscle strength was 4/5 or 5/5 on 
the right elbows, wrist and fingers, compared to 4/5 or 5/5 
on the left.  The report notes paresthesias and radicular 
symptoms but does not describe their severity.  Moreover, the 
private and VA medical records dated during the appeal fail 
to show that the veteran has little intermittent relief in 
terms of requiring bedrest or incapacitation. 

The Board must find that the post-service medical records, as 
a whole, provide evidence against this claim.  The veteran's 
cervical spine disability fails to warrant an evaluation in 
excess of 40 percent, even with consideration of sections 
4.40 and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in DeLuca.  The Board finds that his symptoms, 
including pain, are adequately addressed and contemplated by 
the 40 percent evaluation under Diagnostic Code 5242.  There 
is no evidence of additional loss of motion due to pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that result in 
additional loss of motion, to a degree that is consistent or 
equivalent to ankylosis, as required for an evaluation in 
excess of 40 percent based on limitation of motion.  See 
Diagnostic Code 5286 and the General Rating Formula.  Thus, 
the Board finds that the veteran's current 40 percent 
evaluation appropriately addresses his symptoms, and an 
evaluation in excess of 40 percent, even with consideration 
of sections 4.40, 4.45 and 4.59, is not warranted.  DeLuca, 8 
Vet. App. at 202.  In fact, without considering the veteran's 
pain, the current evaluation could not be justified. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2005; rating 
decisions dated in May April 2000, January 2004, and March 
2004; and a statement of the case dated in June 2000; and 
supplemental statements of the case dated in March 2002, 
January 2004, March 2004, August 2005, and November 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations.  Although it is unclear whether 
the March 2005 VA examination included a review of the claims 
file, the remaining competent medical evidence of record 
constitutes objective evidence against the veteran's claim.  
Thus, even if the March 2005 VA examination failed to include 
a review of the medical evidence of record, such error would 
be harmless.  Simply stated, as both the VA examination and 
post-service treatment provide evidence against this claim, a 
review of the evidence, assuming it did not occur (which is 
unclear) would not provide a basis to grant the claim.  

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.

ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease and degenerative arthritis of the cervical spine is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


